Citation Nr: 1400228	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In November 2011, a hearing before the undersigned was held.  The hearing transcript has been associated with the claims file.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been diagnosed with an residuals of a TBI, and he did not sustain a TBI, or other head injury, in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran seeks service connection for a TBI.  He has reported being in a motor vehicle when it was struck by a train.  He has not reported head injury during service, to include in conjunction with the accident.  He reports current symptoms including headaches and short-term memory impairment.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The service treatment and examination records, to include the January 1973 separation examination record, reflect no histories or findings suggestive of head injury or  a TBI: the treatment records associated with the motor vehicle accident only reveal lower extremity injuries (and subsequent anxiety), the treatment records reveal no history of head injury or trauma or amnesia related to the accident, and the January 1973 separation examination record reveals negative histories as to head injury, loss of memory or amnesia, or periods of unconsciousness.  

The post-service medical records do not reflect any diagnoses of TBI or status-post TBI or medical findings suggestive thereof.  

An October 2009 VA examination record reveals the Veteran's history of being in a motor vehicle accident where the vehicle was hit by a train.  The record reveals that the Veteran had no memory of the accident, to include whether he was injured.  He indicated that his first memory and understanding of the accident was from reviewing paperwork after filing his claim for disability.  After examination and review of the record, the examiner found the medical record did not support a traumatic brain injury.  

A January 2011 VA TBI examination record indicates that when asked about his TBI symptoms, the Veteran reported bad dreams and social insecurity.  He denied any symptoms other than "emotional issues."  The Veteran also reported headaches, sleep disturbance, cognitive problems, and memory impairment.  The examiner noted that the Veteran was involved in a motor vehicle accident during service and that he denied loss of consciousness, memory, or amnesia at separation.  The examiner further noted that the service treatment records did not mention headaches or care for a chronic condition related to the January 1971 accident.  The examiner found the service treatment records around the time of the injury were not suggestive of any head trauma and noted that no TBI injuries were mentioned in the claims file.  After examination, the examiner found no current evidence to support a TBI in service.  The examiner found it unlikely that the Veteran would have been able to report to sick call three days after the accident if the injury had been serious.  The examiner added that the January 1971 treatment record only documented treatment with anti-anxiety medications.  The examiner noted that although the medication prescribed in January 1971 can be used to treat seizure, the "evidence and number of pills prescribed was more likely to help with sleep and anxiety."  The examiner further noted that there was no report of head injury or follow-up for one in subsequent notes following the accident.  The examiner believed the Veteran's history of heavy alcohol use immediately following the accident until 1980 as likely as not affected the Veteran's memory.   

After review of the evidence, the Board finds service connection is not warranted for a TBI because there is no probative evidence of TBI, or any head injury, in service.  The record does not reflect competent evidence of the existence of a TBI or residual thereof.  Although the record clearly shows involvement in a motor vehicle accident during service, the competent evidence does not indicate that the accident resulted in head trauma or a TBI.  As noted above, the Veteran did not report any such trauma, or symptoms possibly indicative of such trauma, during service and denied head trauma, loss of consciousness, and amnesia at separation.  The Board acknowledges that the 2007 stressor statement reports a history of amnesia and loss of consciousness after the accident.  The Board finds this history is not credible, however, as it is contradicted by the separation examination record, which is more contemporaneous with the accident, and is inconsistent with the Veteran's otherwise consistent histories of not knowing the details of the accident, including not being sure if he was injured in the accident.  Furthermore, VA examiners have provided probative opinions that the Veteran did not incur a TBI.  There is no contrary medical opinion of record, and the evidence does not suggest that the Veteran is competent to diagnose himself with a TBI as such a diagnosis requires medical evaluation and is a matter of medical complexity.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The preponderance of the probative evidence is against the claim; there is no doubt to be resolved, and service connection is not warranted 
 
 Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2009.   

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and this evidence has been adjudicated by the agency of original jurisdiction or the appellant has waived such adjudication.  The appellant has not reported any outstanding and available records which are relevant to the issue.  VA afforded the appellant an examination to determine whether the Veteran had a TBI.  Review of the examination record indicates that all necessary testing was performed and all necessary findings reported.  There is no indication that the examination was inadequate or incomplete.  As such, the Board finds the examination was adequate.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for residuals of a TBI is denied.  


REMAND

The record is inadequate to adjudicate the issue of service connection for a psychiatric disorder.  Although an opinion was obtained in January 2010, the examiner limited the opinion to the effect of the in-service motor vehicle accident rather than service per se.  Based on the evidence of anxiety prior to the motor vehicle accident, the Board finds the opinion should not be so limited, and an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include any VA treatment records dated after May 17, 2011.   

2.  Thereafter, obtain an addendum from the October 2009 VA examiner.  If the October 2009 VA examiner is unable to provide the addendum or is not available, an opinion from an appropriate medical professional must be obtained.  The examiner should review the claims folder and any relevant records on Virtual VA.  The examiner must address the following:
  
(a) Does the evidence of record show that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the psychiatric disorder had its onset in service?

The examiner is requested to provide an explanation for any opinion expressed.  If the examiner is not able to provide an opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the opinion s/he declined to provide on that examination; or whether the inability to provide the requested opinions was based on the limits of medical knowledge.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


